Hill, Chief Justice,
concurring specially.
I concur in the judgment of reversal but for a different reason.
Mr. Page was subject to the jurisdiction of the Georgia court; he admitted jurisdiction and requested a jury trial. Mr. Page was granted a divorce, by default, by the Texas court on March 20, 1984. There is, however, no evidence that Mrs. Page was served with or knew of the entry of the Texas decree. Mrs. Page was granted a divorce and alimony by the Georgia court on April 19, 1984, during the March term of court. On October 29, 1984, during the September term, Mr. Page made a motion to set aside the Georgia judgment on the ground that the Georgia court lacked jurisdiction over the subject matter in that the Texas court had decided the issues. The trial court granted the motion to set aside.
This is an out-of-term motion to set aside made pursuant to OCGA § 9-11-60 (d). A motion to set aside a judgment made pursuant *148to OCGA § 9-11-60 (d) based upon grounds which the movant knew, or was charged with knowing, at the time the judgment was entered should not be granted except possibly for clear and compelling reasons not present here. See Camp v. Fidelity Bankers Life Ins. Co., 129 Ga. App. 590 (1) (200 SE2d 332) (1973); Shepherd v. Metropolitan Property &c. Ins. Co., 163 Ga. App. 650, 652 (249 SE2d 638) (1982). In my view, the movant waived the right to move to set aside the judgment, and I therefore concur in the judgment.
Decided November 5, 1985.
Frandsen & Wadkins, Robert L. Wadkins, for appellant.
Oates & Byars, Alexander V. Pinter, for appellee.
I am authorized to state that Justice Gregory and Justice Weltner join in this special concurrence.